IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRENDA SHALONGO, et al, : CIVIL ACTION NO. 3:18-CV-01317
Plaintiffs, .
Vv. : (Magistrate Judge Saporito)

OUTBACK STEAKHOUSE OF
FLORIDA, LLC.,

Defendants.
ORDER
AND NOW, this 8 day of July 2019, counsel for the defendant
having requested (Doc. 22) to change the mediation date from July 18,
2019, to August 21, 2019, it is ORDERED that the request is
GRANTED. The parties and counsel shall appear for the mediation

with the mediator.

(JB F pbagernte f+
OSEPH F. SAPORITO, SR
United States Magistrate Judge

Dated: July 8, 2019
